Citation Nr: 1147020	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a July 2011 videoconference hearing; the hearing transcript has been associated with the claims file.  

The issue of entitlement to a TDIU was raised by the Veteran during his July 2011 videoconference hearing.  The Board notes that the Veteran did not submit a timely notice of disagreement addressing the February 2009 denial of a TDIU.  However, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2011).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

At the time of a July 2011 videoconference hearing, the Veteran submitted updated VA treatment records.  A July 2011 VA mental health outpatient note shows that the Veteran's psychiatric disability had worsened since his last VA examination in June 2008.  The Veteran depression had increased such that the Veteran's GAF score was lowered to 45 (from a previous GAF score of 60) and his sleep deprivation was noted to cause severe cognitive problems.  During the Veteran's hearing, he indicated that he was not able to find a job due to his PTSD, and in the Veteran's VA form 9, he indicated that his medications for PTSD also affected his ability to obtain employment.  In light of the foregoing, the Board finds that a remand for an additional VA examination is necessary to address the current severity of the Veteran's PTSD. 

Additionally, the VA examination must address whether the Veteran's service-connected PTSD renders him unable to obtain and maintain gainful employment.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran is currently service-connected for PTSD.  He has no other service-connected disabilities.  In light of the foregoing, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to his service-connected PTSD is demonstrated. 

It appears, from the record, that the Veteran continues to receive mental health treatment at the VA Medical Center in Houston, Texas and the Conroe VA Outpatient Clinic.  The RO/AMC should obtain updated VA medical records on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

The Board also notes additional VA treatment records have been submitted since the issuance of a July 2009 statement of the case.  The RO/AMC should review the case again based on all additional evidence received and, thereafter, should furnish the Veteran and his representative with a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any updated VA treatment records dated from July 2011 to the present from the VA Medical Center in Houston, Texas and the Conroe VA Outpatient Clinic, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The RO/AMC should refer the case for an updated VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail. 

The VA examination must address the current severity of the Veteran's PTSD and should address VA treatment records dated in July 2011 indicating an increase in the severity of the Veteran's psychiatric symptoms.

The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD.  The examination report must include a complete rationale for all opinions and conclusions reached. 

3.  After all development has been completed; the RO/AMC should readjudicate the claim for a higher rating for PTSD and should adjudicate the issue of entitlement to a TDIU based on a review of all of the pertinent evidence of record to include the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


